    Case 2:20-cv-01475-ILRL-KWR Document 52 Filed 07/30/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RUSS IVY                                                     CIVIL ACTION

VERSUS                                                       NO. 20-1475

JADE TRAN, ET AL.                                            SECTION: “B”(4)
                               ORDER & REASONS

     Before the Court are defendants Jade Tran and XL REI LLC’s

motions to modify, reconsider, or vacate order deeming admissions

(Rec. Docs. 47, 48) and to strike first amended complaint (Rec.

Doc. 38, 41). Accordingly,

     IT    IS    ORDERED   that     the   defendants’    motion      to    modify,

reconsider, or vacate the order deeming admissions is DENIED AS

MOOT. After this Court issued its order affirming the Magistrate

Judge’s Order on April 9, 2021, Rec. Doc. 43, the Magistrate Judge

issued an order granting defendants’ motion to undeem deemed

admissions. Rec. Doc. 46. Therefore, defendants have received the

relief sought in their motion and thus the motion is moot.

     IT IS FURTHER ORDERED that the defendants’ motion to strike

plaintiff’s first amended complaint is DENIED. This Court ordered

plaintiff       “to   reconsider    his   complaint     in   order    to        avoid

unwarranted      duplication   of    claims   and/or    damages,”         and    that

“[t]his can be done by either stipulated partial dismissal or

amendment of the complaint within fifteen (15) days.” Rec. Doc. 24

at 10. Plaintiff amended his complaint clarifying “these theories

of liability are pled in the alternative … To the extent that
      Case 2:20-cv-01475-ILRL-KWR Document 52 Filed 07/30/21 Page 2 of 2



multiple theories are provided to the jury, the jury questionnaire

will be crafted to ensure that no double recovery is allowed.”

Rec. Doc. 28 at 12. Moreover, Plaintiff explained “regardless of

how many theories of liability he has plead in the alternative,

Plaintiff seeks only a single recovery of his damages.” Id. at 18.

At this stage of litigation, plaintiff is allowed to explore

alternative, mutually exclusive theories. See Fed. R. Civ. P. 8.

Movant should have conserved limited resources in preparation

for   contemplated     summary    judgment    proceedings.      Further,     to

strike plaintiff’s complaint when             this   Court    already      gave

reasonably     limited    discretion     to      plaintiff      to      amend

or     supplement           his      complaint        would      lead to a

needless waste of time and limited resources for all stakeholders,

including this court.


       New Orleans, Louisiana this 29th day of July, 2021




                         ___________________________________
                         SENIOR UNITED STATES DISTRICT JUDGE
